DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on May 03, 2022 has been entered. Claims 1 has been amended. Claims 12-20 were previously withdrawn. No new claims have been added or cancelled. Thus, claims 1-11 are pending and rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–11). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction by: 
issuing a token, the token defining a bond for a transaction associated with a vehicle and associated with an entity;
transferring the token; and
communicating the token directly to enable completion of the transaction associated with the vehicle. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0016] of the specification.
Dependent claims 2–11 have all been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes transferring the token to the mobile device from the vehicle. This is adding additional detail in that the token is transferred to the vehicle in order to carry out the transaction. 
Dependent claim 3 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes transferring the token to the mobile device from the vehicle via near field communication. This is adding additional detail in that the token is transferred to the mobile device using a specific communication method (NFC). 
Dependent claim 4 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes that the vehicle is receiving the token from at least one server via a network prior to transferring the token to the mobile device. This adds additional detail in that the token that the vehicle receives is sent from a server (an additional element used to implement the abstract idea) before it is then sent to the mobile device. 
Dependent claim 5 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes that one server issues the token, wherein the method further comprises receiving, by the at least one server, a request to perform the transaction associated with the vehicle prior to issuing the token. It adds additional detail in that one server (an additional element used to implement the abstract idea) is issuing the token and only when it has received a transaction request will the token be issued. 
Dependent claim 6 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes that the transaction associated with the vehicle comprises a purchase of at least one of goods or services for the vehicle, the purchase funded by the entity. This adds additional detail in that the transaction is a purchase of goods or services for the vehicle paid for by the entity.
Dependent claim 7 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes that the token triggers the transaction via a blockchain network. This adds additional detail in that the transaction takes place on a blockchain network. 
Dependent claim 8 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes that the mobile device comprises at least one of a smartphone, a chip card, or a vehicle key. This adds additional detail in that it describes what the mobile device can be.
Dependent claim 9 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes that the mobile device receives the token from at least one server via a network. This adds additional detail in that it states that a server (an additional element used to implement the abstract idea) is being used to transfer a token to the mobile device in order to complete the transaction. 
Dependent claim 10 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes receiving, by the vehicle from the at least one server, a key associated with the token; and communicating the key from the vehicle to the mobile device, wherein receipt of the key by the mobile device at least one of enables the mobile device to receive the token from the at least one server via the network or enables the token to be used by the mobile device. This adds additional detail with the use of a key tied to the token and having it sent to the mobile device in order to facilitate the transaction by use of the key to “unlock” the token and its data.  
Dependent claim 11 recites limitations that further define the abstract idea noted in claim 1 of issuing a token associated with a transaction between a vehicle and entity in order to complete a transaction as it describes displaying, on a display device of the vehicle, a visual image associated with the key, capturing, by the mobile device, an image of the visual image associated with the key, and processing, by the mobile device, the visual image to retrieve the key. This adds additional detail in that the key is displayed on the vehicle for the mobile device to obtain in order to facilitate the transaction. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5. Applicant’s arguments filed on May 03, 2022 have been fully considered. 
	As a result of Applicant’s amendment to claim 1 and Applicant’s arguments that have been found to be persuasive, the pending rejection under 35 U.S.C. § 103 of claims 1-11 is hereby withdrawn. The amendment to claim 1 features the term “directly” to describe the process by which the token is communicated directly from the mobile device to the point of sale (POS) device. None of the cited references discloses this direct process. Hence, these references do not disclose the limitation found in claim 1.
	Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. 
Applicant first argues that “claims integrate any alleged abstract idea into a practical application.” (See Applicant’s Arguments, p. 7). However, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. Simply using generic components that comprise devices such as a mobile device and POS device is not specialized hardware. The generic components which comprises these devices are being used to implement the abstract idea noted above.
The Applicant next cites to the Federal Circuit case, BASCOM Global Internet v.
AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016), stating that “much like the allowable claims of BASCOM, the instant claims include unconventional steps that confine the claim to a particular useful application.” (See Applicant’s Arguments, p. 9). However, the Court in Bascom found that the filtering implementation found in the invention in Bascom to be a technical improvement to filtering content on the Internet. The invention here has no technical improvement. It merely takes the step of transferring a token to a mobile device and then directly sending it to a POS device. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field.  
Therefore, the prior rejection of the claims under 35 U.S.C. §101 is maintained. 

Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Mehrhoff et al. (U.S. Pub. No. 2021/0125164) teaches a token management computing system for provisioning a payment token to a payment transaction using a mobile device. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696